DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/14/2022 have been fully considered but they are not persuasive. 
Regarding the arguments of claims 1 and 9, the examiner respectfully disagrees.
In previous office action, Jung (US 20140100729) in Para. 0022: “a decelerator configured to adjust revolution speeds and torque of the turbocharger and the integrated starter and generator between the turbocharger and the integrated starter and generator” in combination with Oyagi et al. (US 20110289919) teaches “adjust a target speed of electric superchargers of the plurality of electric superchargers”, instead of the argument from 05/14/2022 states: “the Office Action alleges that Chen teaches a controller configured to adjust a target speed of electric superchargers of the plurality of electric superchargers based on a driving tendency of a driver.”
Chen et al. (US 20170036662) in Para. 0041 and 0045 discloses that driving mode can be changed based on mode selection or current electric quantity automatically. It would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system of Jung to adjust certain parameter of the system based on driving tendency or mode.
In previous office action, Oyagi was cited in Para. 0014 and 0097 of disclosing a system determines and selects mode of superchargers based on operating conditions. This teaching is combined with the system of Jung and Chen to cure the deficiency. 
The instant specification has been reviewed and considered to understand the features in the claims. However, the cited references are to address the language and features in the actual claims.
Previous rejections still apply.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 20140100729, hereinafter Jung, already of record) in view of CHEN et al. (US 20170036662, hereinafter CHEN, already of record) and further in view of Oyagi et al. (US 20110289919, hereinafter Oyagi, already of record).
Regarding claims 1 and 9, Jung teaches an apparatus and method of controlling an engine including an electric supercharger, the apparatus and method comprising: 
an engine configured to combust fuel to generate power; 
a drive motor configured to assist the power of the engine and to selectively operate as a generator to generate electrical energy; 
a battery configured to supply electrical energy to the drive motor and to be charged by the electrical energy generated from the drive motor (See at least Jung: Fig. 2);
…respectively installed in a plurality of intake lines through which an ambient air flows to be supplied to a combustion chamber of the engine (See at least Jung: Fig. 2; Para. 0045); and…
adjust a target speed of electric superchargers of the plurality of electric superchargers (See at least Jung: Para. 0022),…
Yet, Jung does not explicitly teach:
a plurality of electric superchargers …
a controller configured to, based on a driving tendency of a driver,…
determine a driving mode of the electric superchargers of the plurality of electric superchargers, limit a maximum output of the engine, and variably adjust a state of charge (SOC) electricity-generating region in which the engine charges the battery.
However, in the same field of endeavor, CHEN teaches:
a controller configured to, based on a driving tendency of a driver (See at least CHEN: Para. 0041),…
…limit a maximum output of the engine, and variably adjust a state of charge (SOC) electricity-generating region in which the engine charges the battery (See at least CHEN: Para. 0041, 0054).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified an apparatus and method of Jung, to incorporate engine and SOC control based on driving tendency, as taught by CHEN, for the benefit of increasing efficiency and driving quality (see at least CHEN: Para. 0014).
Yet, Jung in combination with CHEN does not explicitly teach:
a plurality of electric superchargers …
determine a driving mode of the electric superchargers of the plurality of electric superchargers,…
However, in the same field of endeavor, Oyagi teaches:
a plurality of electric superchargers (See at least Oyagi: Abstract),…
determine a driving mode of the electric superchargers of the plurality of electric superchargers (See at least Oyagi: Para. 0014, 0097).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the apparatus and method of Jung in combination with CHEN, to incorporate plurality of electric superchargers, as taught by Oyagi, for the benefit of increasing vehicle performance (see at least Oyagi: Para. 0025, 0026).

Regarding claims 2 and 10, Jung in combination with CHEN and Oyagi teaches the apparatus and method of claims 1 and 9. Jung further teaches:
wherein the controller is configured to adjust the target speed by differently adjusting a size of a gain of a speed filter applied to the target speed of the electric superchargers of the plurality of electric superchargers (See at least Jung: Para. 0022)…
CHEN further teaches:
…based on the driving tendency of the driver. (See at least CHEN: Para. 0041).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the apparatus and method of Jung, to incorporate engine and SOC control based on driving tendency, as taught by CHEN, for the benefit of increasing efficiency and driving quality (see at least CHEN: Para. 0014).

Regarding claims 3 and 11, Jung in combination with CHEN and Oyagi teaches the apparatus and method of claims 2 and 10. CHEN further teaches:
wherein: 
the driving tendency of the driver is divided into a sporty tendency, a normal tendency, and a mild tendency (see at least CHEN: Para. 0041); 
when the driving tendency is the sporty tendency, the controller is configured to apply a maximum value to the size of the gain (see at least CHEN: Para. 0041); 
when the driving tendency is the mild tendency, the controller is configured to apply a minimum value to the size of the gain (see at least CHEN: Para. 0041); and 
when the driving tendency is the normal tendency, the controller is configured to determine the size of the gain as a value between the maximum value and the minimum value (see at least CHEN: Para. 0041).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the apparatus and method of Jung, to incorporate engine and SOC control based on driving tendency, as taught by CHEN, for the benefit of increasing efficiency and driving quality (see at least CHEN: Para. 0014).

Regarding claims 4 and 12, Jung in combination with CHEN and Oyagi teaches the apparatus and method of claims 1 and 9. Jung further teaches:
wherein the controller is configured to adjust the target speed by varying a speed change rate applied to the target speed of the electric superchargers of the plurality of electric superchargers  (See at least Jung: Para. 0022)…
CHEN further teaches:
…based on the driving tendency of the driver. (See at least CHEN: Para. 0041).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the apparatus and method of Jung, to incorporate engine and SOC control based on driving tendency, as taught by CHEN, for the benefit of increasing efficiency and driving quality (see at least CHEN: Para. 0014).

Regarding claims 5 and 13, Jung in combination with CHEN and Oyagi teaches the apparatus and method of claims 4 and 12. CHEN further teaches:
wherein: 
the driving tendency is divided into a sporty tendency, a normal tendency, and a mild tendency (see at least CHEN: Para. 0041); 
when the driving tendency is the sporty tendency, the controller is configured to set a slope of the speed change rate applied to the target speed to be a maximum value (see at least CHEN: Para. 0041); 
when the driving tendency is the mild tendency, the controller is configured to set a slope of the speed change rate applied to the target speed to be a minimum value (see at least CHEN: Para. 0041); and 
when the driving tendency is the normal tendency, the controller is configured to set a slope of the speed change rate applied to the target speed to be a value between the maximum value and the minimum value (see at least CHEN: Para. 0041).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the apparatus and method of Jung, to incorporate engine and SOC control based on driving tendency, as taught by CHEN, for the benefit of increasing efficiency and driving quality (see at least CHEN: Para. 0014).

Regarding claims 6 and 14, Jung in combination with CHEN and Oyagi teaches the apparatus and method of claims 1 and 9. CHEN further teaches:
wherein: 
the driving tendency of the driver is divided into a sporty tendency, a normal tendency, and a mild tendency (see at least CHEN: Para. 0041);
when the driving tendency is the sporty tendency, the controller is configured to set the engine to output a maximum torque (see at least CHEN: Para. 0041); 
when the driving tendency is the normal tendency, the controller is configured to set the engine to output an intermediate torque smaller than the maximum torque (see at least CHEN: Para. 0041); and 
when the driving tendency is the mild tendency, the controller is configured to set the engine to output a minimum torque smaller than the intermediate torque (see at least CHEN: Para. 0041).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the apparatus and method of Jung, to incorporate engine and SOC control based on driving tendency, as taught by CHEN, for the benefit of increasing efficiency and driving quality (see at least CHEN: Para. 0014).

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of CHEN and Oyagi, as applied to claims 1 and 9 above, and further in view of Higuchi et al. (US 20200398816, hereinafter Higuchi, already of record).
Regarding claims 7 and 15, Jung in combination with CHEN and Oyagi teaches the apparatus and method of claims 1 and 9. CHEN further teaches:
wherein: 
the driving tendency of the driver is divided into a sporty tendency, a normal tendency, and a mild tendency (see at least CHEN: Para. 0041); and…
Yet, Jung in combination with CHEN and Oyagi does not explicitly teach:
…the SOC electricity-generating region corresponds to a region covering from a SOC start value at which the engine starts charging the battery to a SOC finish value at which the engine finishes charging the battery.
However, in the same field of endeavor, Higuchi teaches:
…the SOC electricity-generating region corresponds to a region covering from a SOC start value at which the engine starts charging the battery to a SOC finish value at which the engine finishes charging the battery (See at least Higuchi: Para. 0039).
It would have been obvious to one of ordinary skill in the art to include in the apparatus and method of Jung in combination with CHEN and Oyagi with charging region of SOC as taught by Higuchi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will define the charging region.

Allowable Subject Matter
Claims 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8 and 16 discloses “wherein: when the driving tendency is the mild tendency, the controller is configured to set the SOC start value to a SOC minimum value within a SOC-low region, and set the SOC finish value to a SOC minimum value within a SOC-normal region; 
when the driving tendency is the sporty tendency, the controller is configured to set the SOC start value to a SOC maximum value within the SOC-low region, and set the SOC finish value to a SOC maximum value within the SOC-normal region; and 
when the driving tendency is the normal tendency, the controller is configured to set the SOC start value to a SOC intermediate value between the SOC minimum value within the SOC-low region and the SOC maximum value within the SOC-normal region, and set the SOC finish value to a SOC intermediate value between the SOC minimum value within the SOC-normal region and the SOC maximum value within the SOC-normal region”.
In regards to claims 8 and 16, Jung taken either individually or in combination with CHEN or Oyagi or Higuchi fails to teach or render obvious an apparatus for disclosing: “wherein: when the driving tendency is the mild tendency, the controller is configured to set the SOC start value to a SOC minimum value within a SOC-low region, and set the SOC finish value to a SOC minimum value within a SOC-normal region; 
when the driving tendency is the sporty tendency, the controller is configured to set the SOC start value to a SOC maximum value within the SOC-low region, and set the SOC finish value to a SOC maximum value within the SOC-normal region; and 
when the driving tendency is the normal tendency, the controller is configured to set the SOC start value to a SOC intermediate value between the SOC minimum value within the SOC-low region and the SOC maximum value within the SOC-normal region, and set the SOC finish value to a SOC intermediate value between the SOC minimum value within the SOC-normal region and the SOC maximum value within the SOC-normal region”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231. The examiner can normally be reached Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663